IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                       AT JACKSON



       MARVIN ANTHONY MATTHEWS, PRO SE v. STATE OF
      TENNESSEE AND BRUCE WESTBROOKS, WARDEN, WEST
                TENNESSEE STATE PENITENTIARY

                 Direct Appeal from the Criminal Court for Shelby County
                             No. 26888     Joseph B. Dailey, Judge




                 No. W2003-00106-CCA-R3-CO - Filed December 31, 2003




The Petitioner, Marvin Anthony Matthews, appeals the trial court's denial of his petition for
habeas corpus relief. The State has filed a motion requesting that this Court affirm the trial
court's denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because
Petitioner filed his petition in the wrong venue without providing a sufficient reason for not
applying in the proper court, we grant the State's motion and affirm the judgment of the lower
court.


Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals


JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and
ALAN E. GLENN, JJ., joined.


Marvin Anthony Matthews, pro se.


Paul G. Summers, Attorney General & Reporter; Thomas E. Williams, III, Assistant Attorney
General, for the appellee, the State of Tennessee.



                                   MEMORANDUM OPINION


        In 1970, Petitioner entered a guilty plea to uttering a forged paper and received a sentence
of three years confinement in the Department of Correction. Subsequently, in December 1988,
the 1970 conviction was used to find the Petitioner a habitual criminal. As a result, Petitioner is
currently serving a life sentence. On November 19, 2002, Petitioner filed a petition for writ of
habeas corpus in the Shelby County Criminal Court, alleging that the indictment was invalid
because the indictment was neither signed nor dated by the trial court clerk and that the
indictment fails to run in the name of the State of Tennessee. The trial court summarily dismissed
the petition on December 12, 2002.

        Having reviewed the State's motion in light of the entire record on appeal, including the
Petitioner's brief, the Court finds the State's motion to be well-taken. The Petitioner is currently
incarcerated in Lauderdale County, Tennessee. The present petition, however, was filed in Shelby
County, Tennessee. Pursuant to Tennessee Code Annotated § 29-21-105, a petition for writ of
habeas corpus must be filed in the court most convenient in point of distance to the applicant,
unless a sufficient reason is stated in the petition for not applying to such court. Petitioner claims
that the fact that the records pertaining to his case are located in Shelby County constitutes
sufficient reason for not complying with section 29-21-105. This Court has previously held that
this contention does not constitute “sufficient reason” under section 29-21-105 for filing a
petition for a writ of habeas corpus in the court of conviction rather than the court closes to the
applicant. See Jimmy Wayne Wilson v. State, No. 03C01-9806-CR-00206, 1999 WL 420495, * 2
(Tenn. Crim. App. at Knoxville, Jun. 24, 1999), perm. to appeal denied, (Tenn. Nov. 22, 1999)
(citing Muhammad v. State, No. 01C01-9707-CC-00300, 1997 WL 779095, at * 1 (Tenn. Crim.
App. at Nashville, Dec. 18, 1997). But see State v. Donald Ree Jones, No. M2000-00381-CCA-
R3-CD, 2000 WL 1520012, *2 (Tenn. Crim. App. at Nashville, Oct. 13, 2000) (holding that
location of records sufficient reason when challenge is to void sentence). Since the Petitioner did
not comply with the statutory mandates in this respect, the trial court properly dismissed the
petition.


        Despite the fact that the petition was filed in the wrong county, neither of Petitioner's
claims are proper grounds for habeas corpus relief. See Archer v. State, 851 S.W.2d 157, 161-
162 (Tenn. 1993); Passarella v. State, 891 S.W.2d 619, 626 (Tenn. Crim. App. 1994).
Specifically, Petitioner asserts that the indictment fails to include the signature of the clerk of the
trial court and that the indictment “fails to run in the name of the State of Tennessee.”


        Article I, § 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief and Tenn. Code Ann. §§ 29-21-101 et seq. codifies the applicable procedures for seeking a
writ. However, the grounds upon which our law provides relief are very narrow. Taylor v. State,
995 S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only when it
appears upon the face of the judgment or the record of the proceedings upon which the judgment
is rendered that (1) the convicting court was without jurisdiction or authority to sentence a
defendant; or (2) defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993). The signature of the clerk is a procedural, rather than substantive, safeguard. Therefore,
an objection to a defect of this nature, including the signature of the clerk, must be made pre-
trial, and not in a collateral, post-trial habeas corpus petition. See Tenn. R. Crim. P. 12(b)(2);
Nelson B. Graves v. Howard Carlton, Warden, C.C.A. No. 03C01-9705-CR-00171, 1998 WL
133840, *2 (Tenn. Crim. App. at Knoxville, Mar. 25, 1998), perm. to appeal denied (Tenn.
1998).




                                                   JOHN EVERETT WILLIAMS, JUDGE